Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, D1(JP 2006-061113) teaches a frozen food comprising(paragraphs 13,15, example 1):
a main food portion(frozen noodle block) obtained by freezing and hardening a cooked food(heated and cooked noodle); and
a sauce portion obtained by freezing and hardening a sauce to be eaten together with the cooked food, wherein:
the main food portion has a sauce-portion arranging surface on which the sauce portion is arranged;
an opening is formed in the sauce-portion arranging surface;
and
the sauce portion is arranged on the main food portion such that a part of the sauce portion is inserted in the opening and the remaining part thereof projects from the sauce-portion arranging surface side.


    PNG
    media_image1.png
    58
    150
    media_image1.png
    Greyscale

D1 does not specifically teach that the percentage of the opening occupied by the sauce portion is from 12.5 to 75.0%. It wouldn’t have been obvious to adjust the percentage of the opening occupied by the sauce portion to the claimed range of 12.5 to 75.0%. The applicant’s declaration dated 6/24/2021 demonstrates that the claimed range of 12.5 to 75% opening occupied by the sauce demonstrates a superior product compared to the prior art(comparative example 3). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791